                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


 TAVIA PARROTT,
                                                      CIVIL COMPLAINT
              Plaintiff,

 v.                                                   CASE NO. 1:19-cv-05706

 REGIONAL ACCEPTANCE CORPORATION,
                                                      DEMAND FOR JURY TRIAL
              Defendant.


                                          COMPLAINT

        NOW COMES Tavia Parrott (“Plaintiff”), by and through her attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining as to the conduct of Regional Acceptance Corporation

(“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for damages pursuant to the Telephone

Consumer Protection Act (“TCPA”) under 47 U.S.C. §227.

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Illinois, a substantial portion the events or omissions giving rise to the

claims occurred within the Northern District of Illinois, and Plaintiff resides in the Northern

District of Illinois.




                                                  1
                                               PARTIES

    4. Plaintiff is a natural person over 18-years-of-age who, at all times relevant is a “person” as

defined by 47 U.S.C. §153(39).

    5. Defendant is a domestic corporation with its principal place of business located 1424 East

Fire Tower Road, Greenville, North Carolina 27858. Defendant specializes in financing

automobile loans for consumer across the country and regularly works with consumers residing in

Illinois.

    6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, vendors, representatives and insurers

at all times relevant to the instant action.

                              FACTS SUPPORTING CAUSES OF ACTION

    7. Around September 2012, Plaintiff received an auto loan from Defendant, which she used

to purchase a 2011 Toyota Camry.

    8. In December 2018, Plaintiff began suffering from financial hardship, and fell behind on

the auto loan (“subject debt”).

    9. In February 2019, Plaintiff began receiving collection calls from Defendant, to her cellular

phone number, (708) XXX-9114.

    10. At all times relevant, Plaintiff was the sole subscriber, owner, and operator of the cellular

phone ending in 9114. Plaintiff is and has always been financially responsible for the cellular

phone and its services.

    11. Defendant called Plaintiff from (800) 909-6467 and (877) 722-7299, but upon information

and belief, Defendant may have used other phone numbers to contact Plaintiff.




                                                  2
    12. In early February 2019, Plaintiff answered the phone and spoke with a representative of

Defendant. During this call, Defendant’s representative asked Plaintiff for permission to continue

calling Plaintiff using an “autodialer.” Plaintiff responded with a resounding no, demanding that

all calls to her cellular phone cease.

    13. Subsequently, Plaintiff answered numerous collection calls from Defendant and requested

that the calls cease.

    14. Notwithstanding Plaintiff’s requests that Defendant cease placing calls to her cellular

phone, Defendant placed or caused to be placed numerous harassing phone calls to Plaintiff’s

cellular phone between February 2019 and the present day.

    15. In the phone calls Plaintiff answered, Plaintiff was greeted by a noticeable period of “dead

air” while Defendant’s telephone system attempted to connect Plaintiff to a live agent.

    16. Specifically, there would be an approximate 3 second pause between the time Plaintiff said

“hello,” and the time that a live agent introduced them self as a representative of Defendant

attempting to collect on the subject debt. Once a live agent answered, Plaintiff heard noises

indicative of a call center in the background of each call.

    17. Plaintiff’s demands that Defendant’s phone calls cease fell on deaf ears and Defendant

continued its phone harassment campaign.

    18. Instead of ceasing calls to Plaintiff, Defendant continued to harass and abuse Plaintiff by

calling several times throughout the week.

                                               DAMAGES

    19. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general

well-being.




                                                  3
   20. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the increased

risk of personal injury resulting from the distraction caused by the phone calls, aggravation that

accompanies unsolicited telephone calls, emotional distress, mental anguish, anxiety, loss of

concentration, diminished value and utility of telephone equipment and telephone subscription

services, the loss of battery charge, and the per-kilowatt electricity costs required to recharge her

cellular telephone as a result of increased usage of her telephone services.

   21. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied

Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.

   22. Concerned about the violations of her rights and invasion of her privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.

             COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   23. Plaintiff restates and realleges paragraphs 1 through 22 as though fully set forth herein.

   24. Defendant repeatedly placed or caused to be placed frequent non-emergency calls,

including but not limited to the calls referenced above, to Plaintiff’s cellular telephone number

using an automatic telephone dialing system (“ATDS”) without Plaintiff’s consent in violation of

47 U.S.C. §227 (b)(1)(A)(iii).

   25. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).




                                                  4
   26. Upon information and belief, based on Defendant’s lack of prompt human response during

the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s

cellular telephone.

   27. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pause after the called party speaks into

the phone.

   28. Upon information and belief, Defendant’s phone system stores telephone numbers to be

called, using a random or sequential number generator, which it used to call Plaintiff on his cellular

phone.

   29. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular

telephone between February 2019 and the present day, using an ATDS without her consent.

   30. Any prior consent, if any, was revoked by Plaintiff’s verbal revocation.

   31. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to her cellular

phone.

   32. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to continue to contact consumers on their cellular phones.

   33. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.

   34. Defendant, through its agents, representatives, vendors, subsidiaries, third party contractors

and/or employees acting within the scope of their authority acted intentionally in violation of 47

U.S.C. §227(b)(1)(A)(iii).

   35. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and



                                                  5
knowing violations of the TCPA triggers this Honorable Court’s discretion to triple the damages

to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

WHEREFORE, Plaintiff TAVIA PARROTT respectfully prays this Honorable Court for the
following relief:
   a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
   b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
       U.S.C. § 227(b)(3)(B)&(C); and
   c. Awarding Plaintiff costs and reasonable attorney fees;
   d. Enjoining Defendant from further contacting Plaintiff; and
   e. Awarding any other relief as this Honorable Court deems just and appropriate.


Plaintiff demands trial by jury.

Dated: August 26, 2019                               Respectfully Submitted,

                                                     /s/ Alexander J. Taylor
                                                     /s/ Marwan R. Daher
                                                     /s/ Omar T. Sulaiman
                                                     Alexander J. Taylor, Esq.
                                                     Marwan R. Daher, Esq.
                                                     Omar T. Sulaiman, Esq.
                                                     Counsel for Plaintiff
                                                     Sulaiman Law Group, Ltd
                                                     2500 S Highland Ave, Suite 200
                                                     Lombard, IL 60148
                                                     Telephone: (630) 575-8181
                                                     ataylor@sulaimanlaw.com
                                                     mdaher@sulaimanlaw.com
                                                     osulaiman@sulaimanlaw.com




                                                6
